Opinion issued February 12, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00586-CV
____________

PAUL SWANSON, Appellant

V.

HOUSTON HELICOPTERS, INC., Appellee




On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 46236




MEMORANDUM  OPINION
          Appellant Paul Swanson has filed an unopposed motion to dismiss the appeal. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.